NORFOLK COUNTY RETIREMENT SYSTEM, Plaintiff Below, Appellant,
v.
JOS. A. BANK CLOTHIERS, INC., Defendant Below, Appellee.
No. 118, 2009
Supreme Court of Delaware
Submitted: July 29, 2009
Decided: July 30, 2009
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 30th day of July 2009, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its decision dated February 12, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.